                       Case 19-01298-MAM      Doc 261     Filed 03/19/20     Page 1 of 2




         ORDERED in the Southern District of Florida on March 18, 2020.




                                                           Mindy A. Mora, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
                                         www.flsb.uscourts.gov
        In re:                                                    Case No. 18-16248-BKC-MAM
                                                                  Chapter 7
        CHANCE & ANTHEM, LLC,

                  Debtor.
                                               /

           ORDER GRANTING JEFFREY M. SISKIND’S MOTION TO PERMIT FUTURE
         DEPOSITIONS AT LOCATIONS OTHER THAN THE COURTHOUSE [ECF NO. 236]

                  THIS MATTER came before the Court on February 25, 2020 at 10:00 a.m. on the

        Motion to Permit Future Depositions at Locations Other Than the Courthouse [ECF No. 236]

        (the “Motion”) filed by Jeffrey M. Siskind. The Court having reviewed the Motion and pleadings

        in this case, having heard argument of counsel, and being fully advised on the premises, it is

        hereby,
              Case 19-01298-MAM          Doc 261      Filed 03/19/20     Page 2 of 2




       ORDERED, as follows:

       1.      The Motion is GRANTED.

       2.      The Parties are authorized and permitted to conduct future depositions at

reasonable convenient locations chosen by the noticing parties (with the exception of the

Trustee’s deposition which shall take place at his office in Boca Raton, Florida).

       3.      Non-parties that attend the depositions will be able to attend via telephonic

appearance only.

       4.      The Court shall retain jurisdiction of this matter to enforce the terms of this Order.

                                                ###

Submitted by:
Jesus M. Suarez, Esq.
Genovese Joblove & Battista, P.A.
Counsel for the Chapter 7 Trustee
100 SE 2nd Street, Suite 4400
Miami, FL 33131
Tel.: (954) 453-8000
Fax: (954) 453-8010

Copy to:
Jesus M. Suarez, Esq.

[Attorney Suarez is hereby directed to furnished a conformed copy hereof to all parties in interest
immediately upon receipt]




                                                 2
